Title: From Thomas Jefferson to Ebenezer Burling, 11 January 1801
From: Jefferson, Thomas
To: Burling, Ebenezer



Sir
Jan. 11. 1801. Washington.

I should with great delight deliver myself up to the investigation of the subject proposed in your letter of Dec. 28. had I a right to my own time. but that belongs to the public and is fully engaged in objects far less agreeable to me than those I am obliged to abandon. you seem however so well acquainted with the object on which you are engaged that I dare say you will attain it without difficulty. as to the method I proposed for establishing a standard of weights, measures & coins, by a reference to the pendulum, it has been taught in the schools for a century, with very general approbation so that I did not propose it as a thought of my own, but as the best of those which had been proposed within my knowledge. I still prefer it to a portion of a great circle of the earth, which the French have adopted. I am  however candidly open to any other new proposition, and shall be greatly gratified if you should devise something more certain and convenient than has hitherto been thought of. I am Sir
Your very humble servt

Th: Jefferson

